H. Brown, J.,
concurring in part and dissenting in part. I concur in the syllabus .law, and in the majority’s holding that the defendant Hutton was properly convicted. However, because the sentencing phase of the trial was marred by a plain error in the jury instructions, I must respectfully dissent from the remand for review of the death sentence.
A criminal defendant has a right to expect that the trial court will give complete and correct jury instructions. State v. Williford (1990), 49 Ohio St. 3d 247, 251, 551 N.E. 2d 1279, 1283. The trial court’s instructions to the *51jury2 correctly explained that the jury was required to weigh the aggravating circumstances against the mitigating factors, and could impose a sentence of death only if the aggravating circumstances outweighed the mitigating factors. Unfortunately, the court failed to tell the jury what the “aggravating circumstances” were.'
Though defendant’s counsel did not object at trial and the issue has not been raised on appeal, this omission is plain error. No jury (or anyone else) can weigh aggravating circumstances against mitigating factors without knowing what the aggravating circumstances are. This weighing process is the very purpose of the sentencing phase of a capital trial. Without any instruction defining “aggravating circumstances,” the jury was left “with untrammeled discretion to impose or withhold the death penalty.” Gregg v. Georgia (1976), 428 U.S. 153, 196, at fn. 47. This, the United States Constitution forbids.
Accordingly, I would reverse the sentence of death and remand for imposition of a life sentence pursuant to State v. Penix (1987), 32 Ohio St. 3d 369, 513 N.E. 2d 744.
Sweeney and Wright, JJ., concur in the foregoing opinion.

 The full text of the jury instructions is as follows:
“THE COURT: Ladies and gentlemen, you have now heard all the evidence and the arguments of counsel, and you will now decide whether you will recommend to the Court that the sentence of death shall be imposed upon the Defendant, and if not whether you will recommend that the Defendant be sentenced to life imprisonment with a parole eligibility after serving 20 full years of imprisonment, or to life imprisonment with parole eligibility after serving 30 full years of imprisonment.
“You will consider all the evidence, arguments, statements of the Defendant, pre-sentence investigation, mental examination report, and all other information and reports which are relevant to the nature and circumstances of any mitigating factors, including but not limited to the nature and background of the Defendant, and all of the following:
“1. Whether the victim of the offense induced or facilitated.
“2. Whether it is unlikely that the offense would have been committed but for the fact that the offender was under duress, coercion or strong provocation.
“3. Whether at the time of the committing of the offense the Defendant, because of a mental disease or defect, lacked substantial capacity to appreciate the criminality of his conduct, or to conform his conduct to the requirement of the law.
“4. The youth of the Defendant.
“5. The Defendant’s lack of significant history of prior criminal convictions and delinquency adjudications.
“6. If the Defendant was a participant in the offense, but not the principal offender, the degree of the Defendant’s participation in the offense and the degree of the Defendant’s participation in the acts that led to the death of the victim.
“7. Any other factors that are relevant to the issue of whether the Defendant should be sentenced to death.
“The prosecution has the burden to prove beyond a reasonable doubt that the aggravating circumstances, of which the Defendant was found guilty, outweigh the factors in mitigation of imposing the death sentence.
“To outweigh means to weigh more than, to be more important than.
“The existence of mitigating factors does not preclude or prevent the death sentence. If the aggravating circumstances outweigh the mitigating factors.
“You are, of course, mindful of the definition given you earlier by the Court of the phrase reasonable doubt, and I will share that with you again. Reasonable doubt is present when after you have carefully considered and compared all the *52evidence, you cannot say you are firmly convinced of the truth of the charges.
“Reasonable doubt is a doubt based on reason and common sense. Reasonable doubt is not mere possible doubt because everything relating to human affairs or depending on moral judgment is open to some possible or imaginary doubt. Proof beyond a reasonable doubt is proof of such character that an ordinary person would be willing to rely and act upon it in the most important of his own affairs.
“You should recommend the sentence of death if you unanimously, that is all twelve of you, find proof beyond a reasonable doubt that the aggravating circumstances outweigh the mitigating factors.
“If you do not so find, you should unanimously recommend either life sentence with parole eligibility after serving 20 years of imprisonment or life sentence with parole eligibility after serving 30 years of imprisonment.”